Citation Nr: 1008135	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  03-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran had active military service from August 14 to 
September 18, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

The Board remanded the case to the RO for further 
development in June 2004.  

In September 2006 the Board issued a decision denying 
service connection for the claimed psychiatric disorder.  
The Veteran thereupon submitted an appeal to the U.S. Court 
of Appeals for Veterans Claims (Court).  

The Court issued an Order in July 2008 granting a Joint 
Motion of the Parties to vacate the Board's decision and to 
remand the case back to the Board for further development 
action.  

In September 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
actions in compliance with the Court's Order.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran's bipolar disorder is shown to have clearly 
and unmistakably existed prior to his entry on to active 
duty.   

3.  The pre-existing bipolar disorder is shown clearly and 
unmistakably shown not to have been aggravated by the 
Veteran's brief period of active service.  


CONCLUSIONS OF LAW

1.  The statutory presumption of soundness on enlistment has 
been rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 2002).  

2.  The pre-existing bipolar disorder is not due to disease 
or injury that was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand 
is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect 
to its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In September 2008, the RO sent the Veteran a letter advising 
him that in order to substantiate his claim for service 
connection the evidence must show a relationship between his 
current disability and an injury, disease or event in 
military service.

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that a June 2004 letter and the above-
referenced September 2008 letter satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004 and September 2008 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information 
and evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment 
applies to all applications for benefits pending before VA 
on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were provided to the Veteran 
after the rating action on appeal.  However, the Board finds 
that the lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.   

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects 
a substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the August 2009 supplemental statement of 
the case after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the 
Veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below- 
that needs to be obtained prior to appellate review, or 
alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2009).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the Veteran of the fourth and fifth Dingess 
elements (degree of disability and effective date pertaining 
to the disability) in the September 2008 letter cited above.  

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence, including affording 
a VA examination.  The Board notes that the parties to the 
Joint Motion indicated that the Board failed to obtain 
private treatment records identified by the Veteran.  These 
records have been obtained, with the exception of treatment 
from The Laurels.  

The RO attempted to obtain records from this facility with a 
release provided by the Veteran; however, the RO's request 
was returned as undeliverable.  In December 2008, the 
Veteran was informed of the inability to obtain these 
records with the address he provided; he did not provide 
further information.  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claimant's 
claim is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  It is the responsibility of 
claimants to cooperate with VA.  See Caffrey v. Brown, 6 
Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

The Board concludes that in light of the Veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain the evidence 
necessary to substantiate the Veteran's claim and that any 
further attempts to assist the Veteran in developing his 
claim would result in needless delay, and are thus 
unwarranted.  

The information and evidence that has been associated with 
the claims file includes the Veteran's service treatment 
records, post service private treatment records, Social 
Security Administration records, the Veteran's statements 
and statements of other laypersons, an August 2005 
Independent Medical Expert (IME) opinion, and VA examination 
reports dated in June 2004 and August 2009.  

The reports of the June 2004, August 2005 and August 2009 
examinations reflects that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate psychiatric examinations 
(in June 2004 and August 2009), and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  

The Board therefore concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and 
his attorney have not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness 
of this adjudication.  


II.  Law and Regulations

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence").  It is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the no-aggravation result be "undebatable."  
See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
a disability. 
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2009).  

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted 
to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  


Presumption of soundness

In this case, the Veteran's May 1997 enlistment examination 
was pertinently negative as to any psychiatric disease.  
Additionally, the Veteran specifically denied any depression 
or excessive worry and nervous trouble of any sort on his 
report of medical history.  

However, a mental status evaluation completed 22 days after 
entry into service noted a diagnosis of bipolar disorder 
"by history."  

Moreover, there is compelling evidence indicating that the 
Veteran's innocently acquired psychiatric disorder pre-
existed military service.  Of record are private counseling 
reports dated from 1992, when the Veteran was 13, until just 
prior to his entry into active service in 1997, reflecting 
treatment for various behavioral problems, including alcohol 
abuse.  

His counselor, L.A.S., Ph.D., wrote letters in 1992, 1993 
and 1994 noting that the Veteran presented with "some 
depression," was physically aggressive with his mother and 
had a fascination with knives.  

In an August 1998 statement, L.A.S. indicated that the 
Veteran had been diagnosed at various times with attention 
deficit disorder, substance abuse disorder, bipolar 
disorder, adjustment disorder with depressed mood and 
antisocial personality disorder.  Though this letter was 
dated after the Veteran's military service, L.A.S. also 
emphasized his last treatment of the Veteran was in December 
1997.  

Furthermore, there are numerous medical opinions of record 
which indicate the Veteran's innocently acquired psychiatric 
disorder pre-dated service.  

In May 2004 P.H., BSW, described the Veteran's reported 
history of psychological problems dating back to adolescence 
and the fact that he had these problems at the time he 
enlisted in military service.  The June 2004 VA examiner 
noted a history of 27 hospitalizations for "nerves, bipolar 
disorder, and substance abuse," 3 to 5 of which were before 
the Veteran entered service.  

Of particular significance is the August 2005 IME's opinion 
and that of the August 2009 VA examiner.  After reviewing 
the Veterans' claims folder, including his pre-service 
counseling records, the IME opined:

[T[here is certainly sufficient information for 
me to arrive at my own opinion which, quite 
frankly, is that this young man had a 
longstanding history of psychiatric disorder 
dating either to the end of the first decade or 
the beginning of the second decade of his life.  

The August 2009 VA examiner also determined that the 
Veteran's psychiatric problems pre-dated service:
 
The veteran received mental health treatment as 
far back as approximately age 12 or his early 
teen years.  He was seeing a psychologist and 
psychiatrist well before his time in the 
military and had been diagnosed with problems 
back then to include bipolar disorder and 
polysubstance dependence.  The veteran has 
reported that he was told to lie on his Army 
admission papers by the recruiter . . . There is 
ample evidence to indicate that the veteran had 
both bipolar disorder and significant substance 
abuse problems even prior to his time in the 
military.  

This examiner also acknowledged three psychiatric 
hospitalizations prior to the Veteran's entry into active 
service.  

Finally, the Veteran himself has asserted that his 
psychiatric problems pre-existed service, and he is 
certainly competent to report symptoms.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  He has indicated he was instructed to lie on his 
entrance examination.  

On his application for SSA disability benefits, he indicated 
that he first began to experience psychiatric symptomatology 
in 1990.  Furthermore, his mother has provided a statement 
which indicates she spoke with the Veteran's enlisting 
officer about his "past history of mental problems and 
hi[s] being bipolar." 

Based on the above-cited evidence, it is "undebatable" that 
the Veteran's innocently acquired psychiatric disorder pre-
existed his enlistment.  As there is clear and unmistakable 
evidence that the disability existed prior to service, the 
presumption of soundness has been rebutted.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  


Aggravation

The Board will now consider whether there is clear and 
unmistakable evidence that the Veteran's innocently acquired 
psychiatric disorder was not aggravated during service.  See 
VAOPGCPREC 3-2003 and Wagner, both supra.

The Veteran argues that his innocently acquired psychiatric 
disability worsened in service, resulting in his discharge.   
See the July 2003 notice of disagreement. However, as will 
be discussed in detail, the Board finds that the medical 
evidence of record is against the claim, and that the 
Veteran's innocently acquired psychiatric disorder was not 
aggravated by his 35 days of active duty military service.

Crucially, the Veteran's service medical records indicate no 
progression in his psychiatric problems.  The September 1997 
mental status evaluation just prior to discharge noted 
normal behavior, full alertness and orientation, 
unremarkable affect, a clear thinking process, normal 
thought content and good memory.   Further, the remainder of 
the Veteran's service treatment records shows no documented 
treatment for any psychiatric symptoms.  

Three medical opinions are of record concerning the etiology 
of the Veteran's current innocently acquired psychiatric 
disorder.  

In the Veteran's favor is the May 2004 opinion of P.H., who 
opined that the Veteran's current psychiatric disorder 
"occurred as a direct result of his military experiences 
while serving briefly in the US Army.  The nature of his 
experiences is well documented and verified.  It is not 
necessary to readdress the matter here."  P.H. then goes on 
to describe the Veteran's current symptoms, including the 
Veteran's report that his Army experiences exacerbated his 
psychiatric problems.  

Contrary to this opinion are those of the August 2005 IME 
and the August 2009 VA examiner.  The IME, Dr. W.K.T., who 
reviewed the Veteran's claims folder "page by page," opined 
that   

It is my clinical opinion that this 
young man had a long history of 
psychiatric illness, was unfit for 
military service, should never have been 
permitted to enlist in the military, and 
I do not believe his short tenure in the 
military had any effect on his chronic 
psychiatric problems in any way."  

He also indicated that P.H. "goes far beyond his field of 
expertise in terms of his credentials of training in terms 
of arriving at his diagnoses and clinical opinions.  

The August 2009 VA examiner, who also thoroughly reviewed 
the Veteran's claims folder, opined that there was: 

no compelling evidence to indicate that 
[the Veteran's] bipolar or substance 
abuse problems were exacerbated by his 
only one month of military service.  The 
veteran's condition was severe enough 
prior to military service to require 
three inpatient hospitalizations and it 
continued to be severe enough after 
military service to require numerous 
other inpatient admission and ongoing 
treatment.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the adjudicator . 
. . Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

In this case, the Board places greater weight on the 
opinions of the IME and VA examiner than it does on the May 
2004 opinion of Dr. P.H.  

First, although not disparaging the qualifications of the 
P.H., a readjustment counselor therapist (see Goss v. Brown, 
9 Vet. App. 109 (1996)), his qualifications are less 
impressive than those of the VA examiner and in particular 
the IME, who was selected to provide the Board with a 
medical opinion given his expertise psychiatric 
disabilities.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  

In addition, it appears from the record that P.H.'s nexus 
opinion is based almost exclusively upon the Veteran's own 
statements, rather than upon a review of his entire medical 
history.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, 
and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  

The Board may not, however, disregard a medical opinion 
solely on the rationale that the medical opinion was based 
on a history given by the veteran.  In this case, notably 
absent from P.H.'s letter was any discussion [by the Veteran 
or P.H. himself] of the Veteran's extensive history of 
psychiatric problems prior to service, his negative service 
treatment records and how the Veteran's pre-existing 
disability was aggravated by 35 days of military service.  

P.H. offered no clinical rationale for his nexus opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of the health care provider to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.")  
As such, the opinion of P.H. is not adequately explained and 
is at odds with the remainder of the medical opinions of 
record.  

In the Joint Motion, the parties found the Board's 
determination that several lay statements submitted in 
support of the Veteran's claim were not probative due to 
lack of competence in medical matters was not adequately 
explained.  The parties cited to Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), in which the issue on appeal was 
entitlement to service connection for a psychiatric 
disorder.  

In support of his claim, that appellant submitted several 
lay statements, which described a change in his 
"interpersonal style and presentation" during and after his 
military service.  In deciding that case, the Board found 
that "recollections of medical problems some 20 years after 
the veteran's separation from service . . . lack credibility 
absent confirmatory clinical records to substantiate such 
recollections."  

On appeal, the Federal Circuit stated that "the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Id at 1337.  

The key distinction between the facts in Buchanan and those 
in the present case is the distinction between credibility 
and competency.  

In Buchanan the Board improperly determined that lay 
statements without contemporaneous medical records were not 
credible.  In the instant case, the Board did not find in 
its September 2006 decision that the lay statements were 
incredible.  Instead, the Board found that the statements 
made by the Veteran and his family were not competent.  

In short, although the Board has considered Buchanan, it 
finds that case not to be controlling with respect to the 
matter now before the Board.  

Lay persons, such as the Veteran, his family members and 
friends, are competent to testify as to a condition within 
his or her knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

However, to the extent that the Veteran and his family 
believe that the Veteran had psychiatric symptoms during the 
Veteran's brief period of active military duty, it is well 
established that lay persons without medical training are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The statements offered in support of the Veteran's claim by 
him and his family are not competent medical evidence and do 
not serve to establish that the Veteran's innocently 
acquired psychiatric disorder was aggravated by 35 days of 
military service.  

As noted, a pre-existing disease or injury will be presumed 
to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase 
in severity; the occurrence of symptoms, in the absence of 
an increase in the underlying severity, does not constitute 
aggravation of the disability.  See Davis, supra; 38 C.F.R. 
§ 3.306(a) (2009).  

In this case, given the lack of evidence showing progression 
of psychiatric symptoms in the Veteran's service medical 
records, as well the existence of two probative medical 
opinions linking the Veteran's current innocently acquired 
psychiatric disorder to circumstances other than his 
military service and the lack of competent medical evidence 
to the contrary, the Board reaches the conclusion that the 
record, viewed as a whole, shows by clear and unmistakable 
evidence that the Veteran's pre-existing innocently acquired 
psychiatric disorder was not aggravated by service.  

Thus, service connection is not warranted.  The benefit 
sought on appeal is accordingly denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 





ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  


 Department of Veterans Affairs


